        Case 2:20-cr-00111-JCC Document 45 Filed 12/11/20 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                      FILED
                            FOR THE NINTH CIRCUIT                         DEC 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                       No.    20-30238

                 Plaintiff-Appellee,            D.C. Nos.
                                                2:20-cr-00111-JCC-1
 v.                                             2:20-cr-00111-JCC
                                                Western District of Washington,
ISAIAH THOMAS WILLOUGHBY,                       Seattle

                 Defendant-Appellant.           ORDER

Before: THOMAS, Chief Judge, HURWITZ and BADE, Circuit Judges.

      This is an appeal from the district court’s order denying appellant’s motion

to reopen the detention hearing. We have jurisdiction pursuant to 18 U.S.C.

§ 3145(c) and 28 U.S.C. § 1291. We affirm in part and dismiss in part.

      The district court did not abuse its discretion in denying appellant’s motion

to reopen. See United States v. Strong, United States v. Strong, 489 F.3d 1055,

1060 (9th Cir. 2007) (recognizing a district court’s “discretion to reopen the

detention hearing”). The district court correctly determined that appellant had

failed to present new information that was unknown to appellant at the time of the

detention hearing. See 18 U.S.C. § 3142(f) (permitting reopening of a detention

hearing when “information exists that was not known to the movant at the time of

the [detention] hearing”). We therefore affirm the district court’s order denying

appellant’s motion to reopen the detention hearing.

KWH19-19/MOATT
        Case 2:20-cr-00111-JCC Document 45 Filed 12/11/20 Page 2 of 2




      To the extent that appellant seeks review of the initial detention order, we

dismiss this appeal in part for lack of jurisdiction. The notice of appeal was not

filed within 14 days of the district court’s August 3, 2020 order. See Fed. R. App.

P. 4(b)(1)(a) (requiring a notice of appeal to be filed within 14 days of the order

being appealed); United States v. Sadler, 480 F.3d 932, 940 (9th Cir. 2007)

(holding that Fed. R. App. P. 4(b) is an “inflexible claim-processing” rule requiring

dismissal when the government properly raises the untimeliness).

      AFFIRMED in part, DISMISSED in part.




KWH19-19/MOATT                            2                                    20-30238
